Citation Nr: 1026656	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Penny E. Gronbeck, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and C.O.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and March 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified at a March 2010 Board hearing; a transcript 
of that proceeding is of record.  

Although the Veteran filed a specific claim of entitlement to 
service connection for PTSD, his medical records also reflect 
treatment for major depression and adjustment disorder.  
Consequently, he has an implied claim for service connection for 
an acquired psychiatric disorder, to include PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The issues of service connection for an acquired psychiatric 
disorder and entitlement to a compensable rating for hearing loss 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

On March 26, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of his appeal on the issues of service connection for 
COPD and asbestosis is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant on 
the issue of service connection for COPD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of the appeal by the appellant on 
the issue of service connection for asbestosis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal on the issues of 
service connection for COPD and asbestosis.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.



ORDER

The appeal on the issue of service connection for COPD is 
dismissed.

The appeal on the issue of service connection for asbestosis is 
dismissed.


REMAND

Regarding the remaining claims still on appeal, the Board finds 
that additional development is required.

With respect to the claim for an acquired psychiatric disorder to 
include PTSD, the Veteran contends that he suffers from severe 
depression and nightmares related to his experiences in Vietnam.  
In one incident, he reported seeing a jet dropping napalm bombs 
and wiping out the shore line killing a mutilating many  people.  
He also stated that he was given two pictures of a Viet Cong whom 
he had shot and was dying.  Several years later he burned the 
pictures.  He stated that he did not give the pictures another 
thought until his mother passed away and he began having 
nightmares in which the face of the Viet Cong in the pictures 
would chase him.  

The Veteran underwent a private psychiatric evaluation in August 
2007 and was diagnosed as having major depression and PTSD 
related to his reported experiences in Vietnam.  The Board finds 
the Veteran's statements and testimony with regard to these 
incidents to be credible.  As such, a VA examination is necessary 
to ascertain if the stressors mentioned above, is the cause for 
any diagnosed acquired psychiatric disorder, to include PTSD.

The Veteran also contends that the noncompensable evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of the disorder.  At the March 2010 hearing, 
he testified that his service-connected bilateral hearing loss 
disorder had increased in severity and warranted further VA 
examination.  Accordingly, a new examination should be provided 
to reflect any change in the Veteran's disability picture.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995).

Additionally, October 2008 correspondence noted that the Veteran 
was receiving treatment at the VA Clinic in New Port Richey.  VA 
treatment records from Tampa have been associated with the claims 
folder but none have been obtained from New Port Richey.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file. Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Accordingly, these records should be obtained and 
associated with the claims folder.  

Finally, in October 2008 correspondence it was indicated that the 
Veteran was receiving treatment by Dr. Yason.  The claims folder 
reveals an August 2007 psychiatric assessment by Dr. Leo Yason.  
It is unclear if all the records have been obtained.  The RO 
should, with the assistance of the Veteran as needed, obtain the 
pertinent private treatment records and associate them with the 
claims file.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of 
the Veteran from the New Port Richey VA 
Clinic and associate them with the claims 
folder. If no records are available, then 
this should be noted in the claims folder and 
communicated to the Veteran. 

2.  Contact the Veteran and secure the 
necessary release for Dr. Leo Yason and 
obtain those records.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made. The 
Veteran and his attorney should also be 
informed of the negative results, and should 
be given opportunity to submit the sought-
after records. 

3.  The Veteran should be scheduled for a VA 
psychiatric examination. The claims folder 
and a copy of this REMAND must be made 
available to the examiner. All necessary 
special studies or tests are to be 
accomplished. The examiner should elicit a 
complete history from the Veteran. Following 
all appropriate studies, the examiner must 
opine for each psychiatric disorder diagnosed 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that the 
disorder is related to active service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

4.  Arrange for a VA audiological examination 
of the Veteran to determine the extent and 
severity of his service-connected bilateral 
hearing loss.  All indicated studies should 
be performed. The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's bilateral 
hearing disability. The claims file must be 
made available to the examiner.

5.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought are not 
granted to the Veteran's satisfaction, issue 
an appropriate supplemental statement of the 
case and provide the Veteran and his attorney 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


